Citation Nr: 1141443	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of for service connection for follicular cell carcinoma with thyroidectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1980 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The reopened claim of service connection for follicular cell carcinoma with thyroidectomy is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a decision in July 2006, the Board denied the claim of service connection for follicular cell carcinoma with thyroidectomy; after the Veteran was notified of the adverse decision and of her right to appeal, she did not appeal decision. 

2.  The additional evidence presented since the Board decision relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of service connection for follicular cell carcinoma with thyroidectomy.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2011). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the application to reopen the claim of service connection for follicular cell carcinoma, with thyroidectomy is favorable to the Veteran, no further action is required to comply with VCAA notice.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision in July 2006, the Board denied the claim of service connection for follicular cell carcinoma with thyroidectomy, because carcinoma was not shown to have been present in service or related to service.  38 U.S.C.A. § 7105(c). 

In July 2007, the Veteran filed the current application to reopen her claim.  Although the Board decision is final, the claim for service connection may be reopened if new and material evidence is presented.  38 C.F.R. § 5108.  

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  




Although the RO did not reopen the claim of entitlement, such a determination is not binding on the Board and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the Board decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

Evidence Previously Considered

In July 2006, the Board reviewed the service treatment records, the Veteran's testimony, VA medical records and a report of VA examination.  

The service treatment records did not show a diagnosis of follicular cell carcinoma.  On separation examination the endocrine system was normal.  The Veteran was discharged from service in April 1991 without any evidence of follicular cell carcinoma. 

After service, on VA examination in October 2002, it was noted that the Veteran was diagnosed with follicular cell carcinoma of the thyroid in March 1999 and had a thyroidectomy.  Treatment records during this time did not show any relationship between the diagnosis and an injury, disease, or event service.  


The Veteran testified before the Board in March 2005 that she believed her thyroid problems started during service because she had colds and sore throats while on active duty.  She stated that her treating physician told her it was possible that the symptoms were pre-cursors to the development of follicular cell carcinoma.  

Additional Evidence and Analysis

Since the Board decision, the Veteran submitted additional VA records, treatise evidence and medical evidence from an Ear, Nose and Throat (ENT) physician.  

In June 2008, the ENT physician noted the Veteran's medical history pertaining to a follicular neoplasm and thyroidectomy and physically examined the Veteran.  The ENT specialist stated that the Veteran's symptoms of voice disturbance and throat pain in service were potentially attributable to her underlying thyroid pathology.  

The ENT's report is new and material evidence as it relates to the etiology of the Veteran's thyroid disability as potentially related to service, which was an unestablished fact necessary to substantiate the claim in July 2006.    

As the evidence is new and material, the claim of service connection for follicular cell carcinoma is reopened, but further development is needed before reaching a decision on the merits. 

ORDER

As new and material evidence has been presented, the claim of service connection for follicular cell carcinoma with thyroidectomy is reopened, and to this extent only the appeal is granted. 






REMAND

Before deciding the claim of service connection for follicular cell carcinoma with t thyroidectomy, as the evidence of record is insufficient to decide the claim, a VA medical examination and a medical opinion are needed under the duty to assist.  38 C.F.R. § 3.159(c)(4). 

Additionally, the Veteran submitted part of a report of the Social Security Administration.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting the records from SSA). 

Accordingly, the claim is REMANDED for the following action:  

1.  Request records of the Social Security Administration.  If records do not exist or further efforts to obtain such records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Afford the Veteran a VA examination to determine whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the current residuals of thyroidectomy due to follicular cell carcinoma are related to symptoms of colds and sore throats in service.  







If, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether causation cannot be determined because there are several potential causes when the in-service symptoms as described by the Veteran are not more likely than any other to cause the thyroid disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review.

3.  After the requested development is completed, adjudicate the claim of service connection on the merits for follicular cell carcinoma with thyroidectomy.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


